                 Case 2:19-cr-00175-MCE Document 79 Filed 01/12/21 Page 1 of 2


 1   Etan Zaitsu [CA SBN 287106]
     Attorney at Law
 2
 3   Zaitsu Law
     331 J Street, Suite 200
 4   Sacramento, CA 95814
     (916) 542-0270
 5   etan@zaitsulaw.com
 6
     Attorney for Defendant
 7   JONATHON WILLSON (CHARGED AS ANTONIO SOTO-PEREZ)
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 2:19-CR-000175 MCE
12                                  Plaintiff,          STIPULATION AND ORDER TO
13          v.                                          CONTINUE MOTION TO CONFIRM
                                                        IDENTITY
14   ANTONIO SOTO-PEREZ,
15                                  Defendant.
16
17
18
19
20          Defendant Jonathon Louis Willson (charged as “Antonio Soto-Perez”) is scheduled to
21   appear before the Duty Magistrate on Wednesday, January 13, 2021 at 2:00 p.m. for a hearing
22   on his motion to confirm his identity. By this stipulation, the parties agree to continue the
23   matter to February 10, 2021 at 2:00 p.m., before the Duty Magistrate that week. The defendant
24   has shown to the government federal identification documents sufficient to establish that his
25   name is Jonathon Willson, and admits that the name “Antonio Soto-Perez” is an alias. On this
26   basis, the parties agree that an evidentiary hearing is no longer required. Other related issues,
27   however, remain. The parties, therefore, will submit a joint memo discussing the remaining
28   issues prior to the new court date.


                                                    1
     Stipulation to Continue
              Case 2:19-cr-00175-MCE Document 79 Filed 01/12/21 Page 2 of 2


 1
 2                                                    Respectfully submitted,
 3
 4
 5   Dated: January 11, 2021                          /s/ Etan Zaitsu for_______
                                                      ETAN ZAITSU
 6                                                    Attorney for Defendant
                                                      JONATHON WILLSON
 7                                                    a.k.a. Antonio Soto-Perez
 8
 9
     Dated: January 11, 2021                          /s/ James Conelly _______
10
                                                      JAMES CONELLY
11                                                    Assistant United States Attorney

12
13
14                                            ORDER

15          BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it

16   is hereby ordered that the Motion Hearing scheduled for January 13, 2021, is vacated. A new

17   Motion Hearing is scheduled for February 10, 2021, at 2:00 p.m., before Magistrate Judge

18   Allison Claire.

19
20          IT IS SO ORDERED.

21          Dated: January 12, 2021

22
23
24
25
26
27
28


                                                 2
     Stipulation to Continue
